Reason for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-2, 4-20 allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the sixth portion further comprises a first outer locking tooth configured to impregnate the tail pipe, the first inner locking tooth configured to impregnate an outer surface of an exhaust pipe, the first outer locking tooth impregnating the tail pipe simultaneously with the first inner locking tooth impregnating the outer surface of the exhaust pipe. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1;   
Furthermore, the prior art of record does not teach “, a first inner locking tooth and a second inner locking tooth each configured to impregnate an exhaust pipe, and a first outer locking tooth and a second outer locking tooth each configured to impregnate a tail pipe.   as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14; 
Furthermore, the prior art of record does not teach “a first inner locking tooth and a second inner locking tooth each configured to impregnate an exhaust pipe, and a first outer locking tooth disposed on the first lateral edge and a second outer locking tooth disposed on the second lateral edge, the first outer locking tooth and the second outer locking tooth configured to impregnate a tail pipe, the sixth portion comprises at least one opening defined therein, the first inner locking tooth and the second inner locking tooth extending from a perimeter edge of the opening.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20; 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746